Citation Nr: 0427532	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-24 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
traumatic osteoarthritis of the lumbosacral spine, prior to 
December 19, 2002.  

2.  Entitlement to an evaluation in excess of 40 percent for 
traumatic osteoarthritis of the lumbosacral spine, from 
December 19, 2002, forward.  


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty with the Special Philippine 
Scouts from June 1946 to April 1949.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted service connection 
for traumatic osteoarthritis of the lumbosacral spine, 
evaluated as 20 percent, effective June 26, 1998.  In June 
2003, the veteran's disability rating was increased to 40 
percent, effective December 19, 2002.  

In June 2003, the RO denied entitlement to a total disability 
rating for individual unemployability (TDIU).  However, this 
claim is not procedurally ready for appellate review, and is 
not properly before the Board at this time.  See 38 C.F.R. 
§ 20.200.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

While this claim was pending, the criteria for evaluating 
disorders of the spine, including traumatic osteoarthritis of 
the lumbosacral spine, were amended effective September 23, 
2002, and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-54349 (August 22, 2002); 68 Fed. Reg. 51,454-
51,458 (August 27, 2003).  Another final rule adds two notes 
to the criteria for rating intervertebral disc syndrome under 
38 CFR 4.71a.  (These notes were inadvertently omitted when 
the pertinent regulation was initially published in the 
Federal Register last year.  See 69 Fed. Reg. 32,449 (June 
10, 2004).)  The RO must inform the veteran of these changes 
to 38 C.F.R. § 4.71a, and apply them in evaluating his claim.  

Additionally, relevant evidence, consisting of treatment 
records from Beatriz G. De La Cruz, M.D., dated in July 2003 
and May 2004, was associated with the claims folder after the 
issuance of the statement of the case on July 11, 2003.  
Accordingly, remand is warranted for consideration of the 
evidence by the RO and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2003).

Accordingly, the claim is REMANDED for the following:

Readjudicate the claim(s) on appeal, with 
application of all appropriate laws and 
regulations, including the September 2002, 
September 2003, and June 2004 regulatory 
revisions for rating spinal disorders.  
See 67 Fed. Reg. 54,345-54349 (August 22, 
2002); 68 Fed. Reg. 51,454-51,458 (August 
27, 2003); 69 Fed. Reg. 32,449 (June 10, 
2004).  Specifically, the RO should review 
the evidence of record at the time of the 
August 2002 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
traumatic osteoarthritis of the 
lumbosacral spine, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating at any period of 
time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the decision remains adverse 
to the veteran, furnish him a supplemental 
statement of the case addressing all 
information and/or evidence received since 
the issuance of the statement of the case 
on July 11, 2003.  The veteran should then 
be afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


